Citation Nr: 1822729	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974 and from April 1987 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development consistent with the instructions set forth below.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran contends that this current heart disorder is due to exposure to herbicide agents, to include Agent Orange.  The Veteran states he had service in the Republic of Vietnam.

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017).  Therefore, a veteran with qualifying service is presumed to have been exposed to herbicide agents, including Agent Orange. 38 C.F.R. § 3.307(a)(6)(i) (2017).  VA regulations further provide that certain diseases, to include IHD, are generally presumed to be associated with in-service herbicide exposure. 38 C.F.R. § 3.309(e) (2017).  VA has determined that there is no positive association between exposure to herbicide agents and any other condition for which it has not specifically determined that a presumption of service connection is warranted under 38 C.F.R. § 3.309(e).  See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding this, service connection for a disability claimed as due to exposure to herbicide agents may be established by showing that a disorder was causally linked to such exposure.  As such, entitlement to service connection on a direct basis must still be considered.  See Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).  

Records associated with the claims file reflects that the RO has obtained verification of the Veteran's service in Vietnam and that his exposure to Agent Orange has been conceded.  

In April 2012, the Veteran was afforded a VA heart examination in which the examiner found that the Veteran did not have ischemic heart disease.  He diagnosed the Veteran with non-ischemic cardiomyopathy (NICM) status post pacer/defibrillator placement.  However, the examiner did not provide an etiological opinion, as such the examination is incomplete.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, a remand is warranted to afford the Veteran a new VA examination and opinion.  

The Board further notes that the record indicates that the Veteran is in receipt of SSA benefits for his heart disorder.  While the Board notes that SSA decisions and records are not controlling for VA determinations, they nonetheless may contain pertinent information related to the Veteran's current VA claim.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  All records pertaining to this condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As such, the RO should attempt to obtain any outstanding SSA records to include any records concerning the Veteran's heart disorder in accordance with 38 C.F.R. § 3.159(c)(2) and (e).   
Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA any decisions and/or records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning his heart disorder.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

2.  Schedule the Veteran for a new VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any heart disability. The examiner is requested to review the claims folder, to include this REMAND.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

(a) Clearly identify all diagnosed heart disabilities. 

(b) For each diagnosed heart disability, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart disability (i) had its onset during service or (ii) within the initial year after separation, or (iii) is otherwise related to his active service, to include his presumed exposure to herbicides (Agent Orange)?

(c) In rendering an opinion, the examiner should discuss service connection on a direct basis due to herbicide agent exposure, which is distinct from presumptive service connection due to the same.

(d) If it is determined that there is another likely etiology for any heart disability found, that should be stated.
*The examiner is reminded that notwithstanding the presumptive provisions, service connection based on exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to exposure to herbicides during service

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.

3.  After ensuring compliance with the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


